DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim(s) 1-2, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2016/0012309) in view of Yamamoto et al. (US6049674).
To claim 1, Manabe teach a height calculation system (Fig. 5B) comprising:
	a processor configured to:
	receive a captured image (Fig. 2B, paragraph 0046-0047);
	detect a specific body part of a human in the captured image (paragraph 0047, detecting a head); and
	calculate a height of the human based on a size of the specific body part when a horizontal edge of the specific body part, that is visible within an image capturing area of the image (Fig. 4A, paragraphs 0053-0054), intersects with a reference area extending within the image capturing area in the image (paragraph 0048, calculate a height of the detected person based on the positon and the size of the face/head in captured image).
	Despite Manabe obviously teach a horizontal edge of the specific body part (41 of Fig. 4A, 43-44 of Fig. 5A), Yamamoto teach detecting face size when a chin intersecting a reference line (40a of Fig. 6, column 4 line58-67).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Yamamoto into the system of Manabe, in order to implement detecting head size.

To claim 19, Manabe and Yamamoto teach an information processing apparatus (as explained in response to claim 1 above).





To claim 2, Manabe and Yamamoto teach claim 1.
Manabe and Yamamoto teach further comprising: an acquiring section that acquires part information related to the size of the specific body part when the specific body part detected by the detection section intersects with the specific area; and a determination section that determines a size to be associated with a predetermined height based on the part information acquired by the acquiring section, wherein the calculation section calculates the height of the person based on a relationship between the size of the specific body part, when the specific body part intersects with the specific area and the size associated with the predetermined height (taught by teachings of Manabe and Yamamoto as explained response to claim 1 above).

To claim 15, Manabe and Yamamoto teach claim 1.
Manabe and Yamamoto teach wherein the calculation section calculates the height of the person based on a relationship among the size of the part when the one part intersects with the specific area, a first size that is associated with a first height and is smaller than the size of the part, and a second size that is larger than the size of the part and is associated with a second height which is larger than the first height (as explained in response to claim 1 above, paragraphs 0047-0049 of Manabe, different positons associated with different heights).



Claim(s) 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2016/0012309) in view of Yamamoto et al. (US6049674) and Imagawa et al. (US2004/0211883).
To claim 3, Manabe and Yamamoto teach claim 2.
But, Manabe and Yamamoto do not expressly disclose further comprising: an estimation section that estimates an attribute of the person related to the part information, wherein the determination section determines each size to be associated with a height determined for each attribute, and the calculation section calculates the height of the person based on a relationship between the size of the specific body part when the specific body part intersects with the specific area and a size that is the closest to the size of the specific body part among the sizes associated with the height for each attribute.
	Imagawa teach an object detection system generates templates with information relationships among height range, average body type, average clothing size, and age bracket (Fig. 10, paragraph 0073), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into and modify the system of Manabe and Yamamoto, in order to populate and/or update relationship table on physical attribute of person for improving estimation.

To claim 4, Manabe, Yamamoto and Imagawa teach 3.
Manabe, Yamamoto and Imagawa teach further comprising: a creating section that creates a normal distribution of the size of the specific body part for each attribute based on the part 
Although Manabe, Yamamoto and Imagawa do not expressly disclose applying normal distribution in relationship analysis, normal distribution in gathered information is a well-known statistical information analysis in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Manabe, Yamamoto and Imagawa to track accuracy of estimation (hence Official Notice is taken).
	
To claim 5, Manabe, Yamamoto and Imagawa teach claim 3.
Manabe, Yamamoto and Imagawa teach wherein the attribute is an age group and/or a sex of the person, and the height determined for each attribute is a height that is determined as an average value of heights for each attribute (as explained in response to claim 4 above).

To claim 6, Manabe, Yamamoto and Imagawa teach claim 4.
Manabe, Yamamoto and Imagawa teach wherein the attribute is the age group and/or the sex of the person, and the height determined for each attribute is a height that is determined as an average value of heights for each attribute (paragraphs 0051, 0062-0065 of Imagawa).



Claims 7-9, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2016/0012309) in view of Yamamoto et al. (US6049674) and Gotoh et al. (US2011/0150340).
To claim 7, Manabe and Yamamoto teach claim 2.
Manabe and Yamamoto teach wherein the image is one image in the captured motion picture (e.g., video in Yamamoto), but Manabe and Yamamoto do not expressly disclose the part information is information related to an average value of the sizes of the specific body part in each image constituting the motion picture when the detected specific body part intersects with the specific area.
	Gotoh teach an image analysis system detects person, calculates distance of said person, generate person correlation data (abstract, Fig. 2, paragraphs 0005-0007), wherein average face sizes of detected parts (paragraphs 0089-0096), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Manabe and Yamamoto, in order to further estimation.
	
To claim 8, Manabe, Yamamoto and Gotoh teach claim 7.
Manabe, Yamamoto and Gotoh teach wherein the average value is an average value of the sizes of the specific body part in each image constituting the motion picture in one cycle of walking of the person related to the specific body part during which the detected specific body part intersects with the specific area (paragraph 0083-0084 of Manabe, life scene monitoring, incorporating with average size computation taught by Gotoh, which makes said size averaging based on captured images during movement cycle obvious).


But, Manabe and Yamamoto do not expressly disclose wherein the determination section corrects each value of the size associated with the height for each attribute based on the size of the specific body part when the specific body part, of which the height is known intersects with the specific area.
	Gotoh teach an image analysis system detects person, calculates distance of said person, generate person correlation data (abstract, Fig. 2, paragraphs 0005-0007), wherein data within person correlation data can be corrected (paragraphs 0383, 0439), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Manabe and Yamamoto, in order to correct correlation information with known information.


Claim(s) 10-12, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2016/0012309) in view of Yamamoto et al. (US6049674), Imagawa et al. (US2004/0211883) and Gotoh et al. (US2011/0150340).
To claims 10-12, Manabe, Yamamoto and Imagawa teach claims 4-6.
Manabe teach relationship between distance and face size (paragraph 0054), but Manabe, Yamamoto and Imagawa do not expressly disclose wherein the determination section corrects each value of the size associated with the height for each attribute based on the size of the specific body part when the specific body part, of which the height is known intersects with the specific area.


To claims 17-18, Manabe, Yamamoto, Imagawa and Gotoh teach claims 10-11.
Manabe, Yamamoto, Imagawa and Gotoh teach wherein the determination section determines each size to be associated with three or more predetermined heights by increasing the size to be associated as the height is increased (Fig. 10, paragraphs 0073-0074 of Imagawa), and in calculation of the height of the person, the calculation section uses a next smaller size than the size of the specific body part and a next larger size than the size of the specific body part among the three or more sizes determined by the determination section (Fig. 10, paragraphs 0073-0074 of Imagawa; paragraph 0054 of Manabe, different sizes correspond to different heights in relation to different positons/distances, wherein one of ordinary skill in the art would have obviously recognized different sizes with considering different attributes in height determination).


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manabe et al. (US2016/0012309) in view of Yamamoto et al. (US6049674), Gotoh et al. (US2011/0150340) and Imagawa et al. (US2004/0211883).

But, Manabe, Yamaoto and Gotoh do not expressly disclose wherein the determination section determines each size to be associated with three or more predetermined height by increasing the size to be associated as the height is increased, and in calculation of the height of the person, the calculation section uses a next smaller size than the size of the one part and a next larger size than the size of the one part among the three or more sizes determined by the determination section.
	Imagawa teach an object detection system generates templates with information relationships among height range, average body type, average clothing size, and age bracket, wherein each size associates with three or more predetermined heights (Fig. 10, paragraphs 0073-0074), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Manabe, Yamaoto and Gotoh, in order to further detail analysis with consideration of different attributes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        March 16, 2021